So OY DWN BR wW WH —

Y NY NY NY WY KY KY Ww LB
SrANA YN FH SOHUAGDREBDAIOS

Case Cy. Document 86 Filed 10/31/19 Page 1 of 4

\G INAL

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. CR 18-5141 BHS
Plaintiff,
Vv.
DONNIE BARNES, SR., JURY VERDICT FORM
Defendant.

 

 

 
So FN Dn BP WW ww

Y NY RY NY KY NY WH bw LV —t et —
SrAAMNE YH KF SEH DRAREOEIS

 

 

Case 3:18-cr-05141-BHS Document 86 Filed 10/31/19 Page 2 of 4

WE, THE JURY, unanimously find as follows:

Count 1: Production of Child Pornography, in violation of Title 18, United States
Code, Section 2251 (a), (e):

Not Guilty x Guilty

NOTE: If you unanimously find the defendant GUILTY of the completed offense
of Production of Child Pornography, STOP and proceed to Count 2. If you did not
unanimously find the defendant GUILTY of the completed offense of Production of
Child Pornography, then you must decide whether the defendant committed the offense
of Attempted Production of Child Pornography.

With respect to the offense of Attempted Production of Child Pornography, in
violation of Title 18, United States Code, Section 2251 (a), (e):

Not Guilty Guilty
SOHN Dn PW LH w=

YP NNY NY HK HN BP pass ae oe
eS~7AAuUNUFKHNHKF SCR VRARTOHIOAS

 

 

Case 3:18-cr-05141-BHS Document 86 Filed 10/31/19 Page 3 of 4

Count 2: Distribution of Child Pornography, in violation of Title 18, United
States Code, Section 2252(a)(2), (b)(1):

Not Guilty Y Guilty

NOTE: If you unanimously find the defendant GUILTY of the completed offense
of Production of Child Pornography, STOP and proceed to Count 3. If you did not
unanimously find the defendant GUILTY of the completed offense of Distribution of
Child Pornography, then you must decide whether the defendant committed the offense

of Attempted Distribution of Child Pornography.
With respect to the offense of Attempted Distribution of Child Pornography, in

violation of Title 18, United States Code, Section 2252(a)(2), (b)(1):

Not Guilty Guilty
Oo PON Dn BW WH &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-05141-BHS Document 86 Filed 10/31/19 Page 4 of 4

Count 3: Possession of Child Pornography, in violation of Title 18, United States

Code, Section 2252(a)(4)(B), (b)(2):
___ Not Guilty MY Guilty

NOTE: If you unanimously find the defendant GUILTY of the offense of
Possession of Child Pornography as charged in Count 3, you must also determine
whether any visual depiction involved in the offense involved a prepubescent minor or a

minor who had not attained 12 years of age.
(If Needed) with respect to the offense of Possession of Child Pornography

charged in Count 3, any visual depiction involved in the offense involved a prepubescent

minor or a minor who had not attained 12 years of age:

No \ Yes
DATED this 5/_ day of LLY , 2019.

PRESIBING JUROR
